Citation Nr: 0726942	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-39 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In March 2007 the veteran appeared and 
testified at a personal hearing before the undersigned 
Veterans Law Judge sitting in Nashville, Tennessee.  A copy 
of the transcript is in the record.

The issue of service connection for residuals of a right knee 
injury is addressed in the REMAND portion of the decision 
below, and is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDING OF FACT

The veteran does not have a current disability of bilateral 
hearing loss.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service nor may sensorineural hearing loss (SNHL) be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.307, 3.309 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA's notice and duty to assist letters dated May 2003 and 
August 2005 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish the 
benefits sought, including medical or other evidence of a 
current disability of hearing loss, of what VA would do or 
had done, and what evidence the appellant should provide, and 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency necessary to support the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The appellant's statements and 
testimony have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.  
Because the basis of the Board's denial of this claim is that 
the evidence establishes no current disability of bilateral 
hearing loss, no further assistance in the form of a medical 
opinion is needed.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, because the service connection claim for 
bilateral hearing loss is being denied, and no effective date 
or rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
C.F.R. 3.303(a).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  

Service connection for certain diseases, such as organic 
diseases of the nervous system, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran contended at his March 2007 hearing that he has 
bilateral hearing loss that is etiologically related to 
acoustic trauma from serving on a gunboat in Vietnam, and 
that he was blown off a boat during an explosion in February 
1969 that caused ringing in his ears.  He testified that he 
did not notice a hearing loss until a year or two after that 
event.  

While the evidence establishes that the veteran may have been 
exposed to acoustic trauma in service, the weight of the 
evidence does not establish a current disability of hearing 
loss.  The Board finds the veteran's lack of in-service and 
post-service hearing loss history and treatment to be 
probative evidence of the non-existence of current bilateral 
hearing loss, and outweighs the general implicit contention 
that he now has hearing loss. 

Other than the appellant's May 2003 compensation application 
that states that he experiences bilateral hearing loss and 
his March 2007 testimony, his records are silent for evidence 
of a current disability of bilateral hearing loss.  While the 
appellant stated on his Form 9 of October 2004 that he would 
be submitting private treatment records relating his issues 
to military service, he did not submit them.

There is otherwise no VA or private medical evidence of 
record to show any current complaints of bilateral hearing 
loss.  Where the evidence fails to show a current diagnosis 
of bilateral hearing loss, service connection must be denied, 
see Brammer, supra.  For these reasons, the Board finds that 
the weight of the competent medical evidence of record 
demonstrates that the veteran does not currently have 
diagnosed disability of bilateral hearing loss, including 
disability that meets the criteria of 38 C.F.R. 3.385

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral hearing loss, and that no reasonable 
possibility exists that further assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  For 
these reasons, the claim for service 
connection for bilateral hearing loss must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.   In this case, the veteran's 
representative in a March 2007 brief has specifically 
requested a VA examination with medical nexus opinion on the 
question of whether the veteran's currently reported right 
knee injury is related to service.  

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

In this case, as to evidence of current right knee injury, 
the veteran's testimony at his March 2007 hearing that he has 
limited range of motion of and pain in his right knee is 
competent evidence of symptoms of a current right knee 
disability.
 
Evidence of an in-service right knee injury exists in the 
veteran's service medical records in the form of treatment in 
March 1969 for injury from an armored plate.  There is also 
an undated request for an x-ray of the right knee.  Although 
there is no DD Form 214 associated with the record, service 
personnel records indicate that the appellant's military 
occupational specialties were harborcraft boatswain, heavy 
vehicle driver, stevedore, and landing craft crewman, and 
that he was assigned to duty in Vietnam from May 1968 to May 
1969.  The Board acknowledges evidence of the element of the 
veteran's in-service right knee injury. 

Because the veteran and his representative contended in a 
February 2005 letter that the veteran was treated at the VA 
Medicial Center (VAMC) Mountain Home in Johnson City, 
Tennessee, shortly after release from active duty, the RO 
made a February 2005 request for such records for the time 
period from January 1969 to January 2004.  The VAMC Mountain 
Home's reply in March 2005 was negative for any records.  

In this case, the Board finds there is insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the issue of service connection for right knee injury.  
The veteran has not been afforded a VA medical examination, 
including with medical nexus opinion, and there is otherwise 
no competent medical opinion evidence of record on the 
question of nexus of current right knee disability to his 
March 1969 right knee injury in service.  In February 2007, 
the veteran and his representative specifically requested a 
VA examination with medical nexus opinion.  In this case, 
there is some evidence of current right knee injury, evidence 
that the veteran suffered a right knee injury in service, and 
some evidence that indicates that the veteran's right knee 
injury may be associated with his service on gunboats.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2006).  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date and 
disability rating, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed right 
knee injury.  The examiner should be 
provided the full and accurate relevant 
history of the appellant's right knee 
injury; service medical and personnel 
records from January 1967 through January 
1970 showing his right knee injury 
treatment; and the VA examiner should be 
advised that in-service right knee injury 
has been established.  

For any diagnosed current right knee 
disability, the examiner should offer an 
opinion as to whether the current right 
knee disability is at least as likely as 
not (50 percent or greater probability) 
related to (caused or aggravated by) the 
in-service right knee injury in March 
1969.  A complete rationale should be 
provided for any opinion given.  If the 
requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
residuals of right knee injury.  If 
service connection is not granted, an 
appropriate supplemental statement of the 
case should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


